Case 2:13-cr-00207-JFB-AKT Document 124 Filed 06/17/21 Page 1 of 1 PageID #: 635


                                                                                    F 1 l ED
                                                                                 IN CLERK'S 'O.FFil'CE
                                                                           U.S. DISTRICTCOUlifU iEJi}N.Y.
                                       Brian Jones
                                   17 Roosevelt Street
                                Hempstead, New York 11550
                                                                           *     JUN 17 2021          *
                                                                           LONG lSLftl\lD OFFICE




Honorable Joseph F. Bianco
100 Federal Plaza
Central Islip, New York 11722



Ref:   Order #13 CR 0207 (JFB)

Your Honor:

The purpose of this letter is my request that my ankle location monitor may be removed. I
have been on a positive road and I will continue to move forward as a productive citizen. My
hope is that you would please allow me this opportunity.

Respectfully,

~~
 {[ot/11,/:;.1
Brian Jones
